      Case 8-11-78529-ast            Doc 115       Filed 02/24/20       Entered 02/24/20 15:41:22




KIRBY AISNER & CURLEY, LLP                                          Hearing Date: February 26, 2020
Attorneys for the Reorganized Debtor                                Hearing Time: 2:30 p.m.
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Julie Cvek Curley, Esq.
jcurley@kacllp.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re:

LAURIE MUNN,                                                        Chapter 11
                                                                    Case No. 11-78529-ast
                                      Debtor.
----------------------------------------------------------------X

        DEBTOR’S REPLY TO THE OPPOSITION OF WELLS FARGO BANK,
       N.A. TO THE DEBTOR’S MOTION FOR AN ORDER RE-OPENING HER
      CHAPTER 11 CASE TO PERMIT THE DEBTOR TO SEEK APPROPRIATE
         RELIEF, INCLUDING (I) ENTRY OF AN ORDER HOLDING WELLS
       FARGO BANK, N.A. IN CONTEMPT FOR FAILURE TO COMPLY WITH
        THE DEBTOR’S PLAN AND CONFIRMATION ORDER PURSUANT TO
           THE CHAPTER 11 U.S.C. § 105 AND 1141, AND (II) AN ORDER
          DIRECTING WELLS FARGO’S COMPLIANCE WITH THE PLAN

TO:     THE HONORABLE ALAN S. TRUST,
        UNITED STATES BANKRUPTCY JUDGE

        Laurie Munn (the “Reorganized Debtor” or “Ms. Munn”), the reorganized debtor in the

above referenced closed chapter 11 case (the “Chapter 11 Case”), by her attorneys, Kirby

Aisner & Curley LLP, submits this reply (the “Reply”) to the opposition (the “Opposition”)

filed by Wells Fargo, N.A. (“Wells Fargo”) to the Debtor’s motion (the “Motion”) pursuant to

§§ 105(a) and 350(b) of title 11, United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy

Code”), to re-open the Reorganized Debtor’s Chapter 11 Case to permit the Debtor to seek

appropriate relief, including an order (i) holding Wells Fargo in contempt for failure to comply

with the Plan and Confirmation Order pursuant to 11 U.S.C. §§105 and 1141, and (ii) directing
     Case 8-11-78529-ast         Doc 115    Filed 02/24/20     Entered 02/24/20 15:41:22




Wells Fargo’s compliance with the Plan. In support of this Reply, the Reorganized Debtor

respectfully represents as follows:

       1.      Wells Fargo attacks and opposes the Debtor’s Motion, criticizing the Debtor for

waiting five years to file the Motion, while at the same time acknowledging that they did not

comply with the Plan. The Motion was filed because Wells Fargo filed for Summary Judgment

in the foreclosure proceeding.

       2.      Wells Fargo further criticizes the Debtor for “dual tracking” this issue; however,

Wells Fargo has been prosecuting and pursuing a state court foreclosure action and filed a

motion for summary judgment, leaving the Debtor had no alternative but to file responsive

pleadings in the state court foreclosure proceeding.

       3.      Wells Fargo then misconstrues to the Court that the Debtor merely filed the

Motion as a tactic to leverage Wells Fargo to offer a loan modification. That is untrue. All the

Debtor wants is for Wells Fargo to comply with the Confirmation Order.

       4.      The Debtor asserts that this Court is the appropriate forum to address Wells

Fargo’s violation of the Confirmation Order.

       5.      A bankruptcy court may exercise post-confirmation jurisdiction if jurisdiction

exists under 28 U.S.C. § 1334, “the matter has a close nexus to the bankruptcy plan or

proceeding, as when a matter affects the interpretation, implementation, consummation,

execution, or administration of the confirmed plan and . . . the plan provide[s] for the retention

of jurisdiction over the dispute.” Ace Am. Ins. Co. v. DPM Holdings Corp. (In re DPH

Holdings Corp.), 437 B.R. 88, 97 (S.D.N.Y. 2010) (citation and internal quotation marks

omitted).




                                                2
     Case 8-11-78529-ast        Doc 115     Filed 02/24/20     Entered 02/24/20 15:41:22




       6.        Once a Chapter 11 plan has been confirmed, “the Bankruptcy Court’s

jurisdiction shrinks . . . .” Lothian Cassidy, LLC v. Lothian Exploration and Dev. II, LLP, 487

B.R. 158, 162 (S.D.N.Y. 2013) (citing DPH Holdings, 437 B.R. at 97). See Penthouse Media

Grp. v. Guccione (In re Gen. Media Inc.), 335 B.R. 66, 73 (Bankr. S.D.N.Y. 2005) (observing

that “Section 1334 does not expressly limit the bankruptcy court’s jurisdiction following plan

confirmation. Nevertheless, all courts that have addressed the question have ruled that once

confirmation occurs, the bankruptcy court’s jurisdiction shrinks.”).

       7.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334

because it calls into question Wells Fargo’s compliance with the Plan, and accordingly, it is

appropriate to re-open this Chapter 11 Case to determine the Motion.

       WHEREFORE, the Reorganized Debtor respectfully requests that this Court enter an

order (i) reopening the Chapter 11 Case, (ii) holding Wells Fargo in contempt for failure to

comply with the Plan and Confirmation Order pursuant to 11 U.S.C. §§105 and 1141, (iii)

directing Wells Fargo’s compliance with the Plan, and (iv) imposing the automatic stay of the

foreclosure action, together with such other and further relief and may be just under the

circumstances.

Dated: Scarsdale, New York
       February 24, 2020
                                      KIRBY AISNER & CURLEY LLP
                                      Attorneys for the Reorganized Debtor
                                      700 Post Road, Suite 237
                                      Scarsdale, New York 10583
                                      (914) 401-9500


                                       By: /s/ Julie Cvek Curley
                                             Julie Cvek Curley




                                               3
